Title: To George Washington from Alexander McDougall, 6 November 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     Highlands 6th November 1782
                  
                  I was honored this Evening, with your Excellency’s Favor from Newburgh, without date; in which, your Excellency is pleased to say, you have it in your power to place a Division of the Troops in the Cantonment, under my Orders; desiring to be informed, whether my State of Health will enable me to accept that Command, or not: And that the Situation of the service will, in Case my health requires my being absent, to re-establish it, admit of that Indulgence without essential injury.
                  The polite manner, in which, your Excellency has made this Communication, lays me under great and additional Obligations.
                  The State of my Health, is much better of the Complaint which detained me from taking the Field; And if I had no other difficulty to struggle with for the Winter, I should gladly accept of the Command;  But unfortunately for me since the Fall of 1778 a Complaint of the Stone, is become painful and distressing to me, on all Changes of Cold Weather; or when I am exposed to the cold, or in cold quarters; which unfits me for a Winter Command.
                  These Considerations induce me, as the service is not pressing or suffering, to wish for that indulgence, ’till the warm Weather.
                  That and My present Prospects I trust will enable me to be in a Condition to open the Campaign; otherwise, it may probably be out of my power.
                  It has always been a pleasure to me to do my Duty; and when any cause has prevented, it has been a source of mortification to me: For I came into the service with the purest Design, to serve America; and I have for that sacrificed a great deal in endeavouring to do it: With extreme reluctance therefore, have I declined any duty, which, would promote that End.  I have the Honor to be, with great Truth Your Excellency’s most obedient and most humble Servant
                  
                     Alexr McDougall
                     
                  
               